 TARACORP INC221Taracorp Industries, a Division of Taracorp Inc. andFred Elmore. Case 14-CA-1355112 December 1984SUPPLEMENTAL DECISION AND, ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN, HUNTER, AND DENNISOn 31 July 1981 the National Labor RelationsBoard issued a Decision and Order' in this pro-ceeding, adopting, with minor modifications, an ad-ministrative law judge's findings that the Respond-ent violated Section 8(a)(1) of the National LaborRelations Act by conducting an investigatory inter-view of employee Fred Elmore after having deniedElmore's request for union representation at theinterview. NLRB v. J. Weingarten, 420 U.S. 251(1975). The Respondent was ordered to cease anddeist from its unlawful activity and to take certainaffirmative actions, including offering Elmore rein-statement and making him whole for any loss ofearnings or benefits resulting from the unlawfulinterview.Thereafter, the Respondent filed a petition forreview of the Board's Order with the United StatesCourt of Appeals for the Eighth Circuit. Subse-quently, the Board moved the court for withdrawalof the record so that the Board could reconsider itsDecision and Order. -The court granted the Board'smotion.On 14 December 1981 the Board informed theparties that it had decided to reconsider sua sponteits decision and that they were entitled to file state-ments of position. The General Counsel and theRespondent filed statements of position.After reconsideration, we have decided to reaf-firm the Board's finding that the Respondent'sinterview of Elmore violated Section 8(a)(1). 2 Wehave further decided, however, that a make-wholeremedy is inappropriate for this or any similarWeingarten violation. Accordingly, we shall vacatethe Board's original order in this proceeding andissue a new order setting forth the appropriateremedy for violations of this type.' 257 NLRB 463.2 In its statement of position, the Respondent again seeks reversal ofsome of the Judge's credibility findings The Board's established policy isnot to overrule an administrative law Judge's credibility resolutions unlessthe clear preponderance of all the relevant evidence convinces us thatthey are Incorrect Standard Dry Wall Products, 91 NLRB 544 (1950),enfd 188 F 2d 362 (3d Cu- 1951) We have carefully examined the.recordand find no basis for reversing the findingsAs in our original decision, we do not rely on the Judge's finding thatthe Respondent developed a "new" theory at the hearing to explain itsactions, nor do we draw any adverse inference from the Respondent'sfailure to call Manager Harper as a witness at the hearing, and we do notadopt the Judge's reference to possible "bargaining" during the interview,since no such Issue was presented hereThe pertinent facts are as a follows: EmployeeFred Elmore worked as one of several "feeders" ofused storage batteries to a moving belt. The beltwas subject to frequent jamming; freeing it re-quired the feeders to pull the belt. On the day atissue here, the belt jammed and Foreman GregVaughn twice told Elmore to help .pull the belt.Each time Elmore replied, "It's not my job."Vaughn then told Elmore he was suspended andshould report to Plant Manager Charles Harper'soffice.While Elmore was enroute to Harper's office,Vaughn telephoned Harper and described the inci-dent. Harper replied, "[I]f Fred Elmore refuses todo the job, that's termination." Once in Harper'soffice, Elmore asked for a union representative.Harper refused. Elmore then told Harper hi• ver-sion of the incident, admitting that he had notobeyed Vaughn, but claiming that he had explainedto Vaughn that he "couldn't pull on the belt. . . itwas unsafe" and that it was not his job. At thatpoint Vaughn was invited to join the interview. Herecounted the incident as it is described in the pre-vious paragraph.3 Harper then terminated Elmore.The judge found that the .Respondent violatedSection 8(a)(1) by conducting an investigatoryinterview4 of Elmore after denying his request forunion representation at the interview. The judgerejected, however, the complaint allegations thatElmore was discharged for requesting a representa-tive, for raising a safety complaint, or for engagingin any other union and/or protected concerted ac-tivity. The judge found that the Respondent dis-charged Elmore solely because of his conduct inthe belt-pulling incident. As a remedy, the judgeordered Elmore's reinstatement and backpay. Asnoted above, the Board adopted the judge's deci-sion and recommended Order with minor modifica-tions.In its statement of position, the Respondent againargues that the remedy of reinstatement and back-pay is inappropriate because Elmore was dis-charged for just cause, i.e., insubordination. For thereasons set forth below, we agree with the Re-spondent. We find that this make-whole relief inthe context of a Weingarten violation is contrary tothe specific remedial restriction contained in Sec-tion 10(c), the general remedial framework of theAct, and, independent of those restrictions, consti-3 The Judge credited Vaughn's'version of the incident4 As noted in our original decision, the Judge found that the Respond-ent, prior to discharging employee Elmore, conducted an unlawful inves-tigatory interview Thereafter, he consistently denominated the interviewas "investigatory" except in one part of the decision In the first Conclu-sion of Law the Judge inadvertently refers to a "disciplinary" interviewAs before, we hereby correct this inadvertent error and insert "investiga-tory" in place of "disciplinary "273 NLRB No. 54 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDtutes bad policy. Accordingly, we hereby overruleKraft Foods, 251 NLRB 598 (1980),5 and its prOge-ny6 to the extent inconsistent with this decision,and henceforth, we will not impose make-wholeremedies for Weingarten violations.The Board possesses a certain latitude in fashion-ing remedies for unfair labor practices. Our discre-tion, however, is not absolute. Thus, we are boundby certain specific and general restrictions thatlimit our remedial authority. This is particularlytrue regarding our authority to impose a remedy ofreinstatement and backpay.The clearest example of when a make-wholeremedy of reinstatement and backpay is appropriateis where an employee is discharged or disciplinedfor engaging in union or other protected concertedactivities. Such a remedy was imposed in theBoard's first published decision7 and, since thattime, has become the traditional means by whichthe Board seeks to neutralize employer discrimina-tion. Phelps Dodge Corp. v. NLRB, 313 U.S. 177(1941). This is achieved by restoring the status quoante, thereby placing the employee in the positionenjoyed prior to the discriminatory conduct.Conversely, an employee discharged or disci-plined for misconduct or any other nondiscrimina-tory reason is not entitled to reinstatement andbackpay even though the employee's Section 7rights may have been violated by the employer in acontext unrelated to the discharge or discipline.This principle is embodied in the remedial restric-tion in Section 10(c) of the Act, which provides:No order of the Board shall require the rein-statement of any individual as an employeewho has been suspended or discharged, or thepayment to him of any backpay, if such indi-vidual was suspended or discharged for cause.Thus, when an employee is discharged for"cause" the Board, normally, is precluded from5 Under the Kraft Foods test the General Counsel could make a primafacie showing that a make-whole remedy was appropriate by demonstrat-ing that a Weingarten violation was comniitted and that the employeesubjected to the unlawful interview was disciplined for conduct that wasthe subject of the interview The burden then shifted to the Respondent,who could avoid a make-whole remedy by demonstrating that the deci-sion to discipline the employee was not based on information obtained atthe interview6 See, e g, Illinois Bell Telephone Co, 251 NLRB 932 (1980), Ohio Ma-sonic Home, 251 NLRB 606 (1980)Member Hunter notes that he agreed with the application of a KraftFoods analysis in Chromalloy American Corp, 263 NLRB 244 (1982)Upon further consideration, however, and for the reasons set forth intoday's decision, he believes that the 'remedy ordered in ChromalloyAmerican Corp was erroneous7 Pennsylvania Greyhound Lines, 1 NLRB 1, 51 (1935)8 It is Important to distinguish between the term "cause" as it appearsin Sec 10(c) and the term "just cause," which is a term of art traditional-ly applied by arbitrators in interpreting collective-bargaining agreementsJust cause encompasses principles such as the law of the shop, fundamen-tal fairness, and related arbitral doctrines Cause, in the context of Secimposing a make-whole remedy. Fibreboard Corp. v.-NLRB, 379 U.S. 203 (1964).9. A third category of cases involving the issue ofwhether a make-whole remedy is appropriate ariseswhere an employee is discharged or disciplined forwhat appears to be a legitimate reason, but furtherexamination reveals that the discharge or disciplinewas the result of an act that was, itself, an unfairlabor practice. That was the situation in Fibreboard,supra. There the employer discharged a group ofemployees pursuant to its decision to subcontractthe employees' work, a seemingly legitimate basisfor the discharges. Because, however, the employerfailed and refused to bargain with the union overits decision to subcontract, the subcontrktingvio-lated Section 8(a)(5). The Supreme Court ruledthat in such circumstances an order reinstating thedischarged employees with backpay was appropri-ate, because the discharges stemmed directly fromthe unfair labor practice. 379 U.S. at 217. In otherwords, when the reason for the discharge is anunfair labor practice, a make-whole remedy is ap-propriate since the "loss of employment stems di-rectly from an unfair labor practice." Id."Applying these and related principles in the con-text of Weingarten violations, we are unable to jus-tify the imposition of a make-whole remedy wherean employer's only violation is the denial of an em-ployee's request for representation at an investiga-tory interview. In this regard, we note that thecourts of appeals have repeatedly refused to en-dorse the Board's previous efforts to impose amake-whole remedy for a Weingarten violation."In our view, these courts are correct.10(c), effectively means the absence of a prohibited reason For underour ActManagement can discharge .for good cause, or bad cause, or nocause at all It has, as the master of its own business affairs, completefreedom with but one specific, definite qualification It may not dis-charge when the real motivating purpose is to do that which [theAct] forbids [NLRB v Columbus Marble Works, 233 F 2d 406, 413(5th Cir 1956) ]9 As the Court stated in Fibreboard "The legislative history of [Sec10(c)] indicates that It was designed to preclude the Board from reinstat-ing an individual who had been discharged because of misconduct" 379US at 217'• The Board consistently applies make-whole remedies in similar situ-ations See, e g, Boland Marine Mfg Co, 225 NLRB 824 (1976) (employ-ees made whole where suspensions and discharges resulted from workrules imposed in violation of Sec 8(a)(5)) Even in those cases, however,a make-whole remedy is appropriate only for employees whose disciplineresulted "solely" from the unlawfully promulgated work rules See alsoAlfred M Lewis, Inc , 229 NLRB 757, 759 (1977)" NLRB v Potter Electrical Signal Co, 600 F 2d 120 (8th Cir 1979),Montgomery Ward & Co v NLRB, 664 F 2d 1095 (8th Cir 1981), GeneralMotors Corp v NLRB, 674 F 2d 576 (6th Or 1982) See also NLRB vIllinois Bell Telephone Ca, 674 F 2d 618 (7th Cir 1982) (remanding to theBoard for determination of whether discharge was solely dependent uponevidence obtained at the unlawful interview), and NLRB v Southern BellTelephone & Telegraph, 676 F 2d 499 (11th Cir 1982) (refusing to enforcea make-whole remedy on the facts while preserving the legal issue) TARACORP INC223Initially, it is plain that typical Weingarten casesdo not present a situation where an employee isdischarged for engaging in union or other protect-ed concerted activities. Rather, the employee is dis-charged for what the employer considers. miscon-duct. Indeed, this fact is recognized implicitly inthe first step of the Kraft Foods test (see fn. 5above) whereby the General Counsel must demon-strate that the employee. was denied his or herWeingarten rights and was disciplined subsequently"for the conduct which was the subject of the unlaw-ful interview." Kraft, 251 NLRB at 598 (emphasisadded). Accordingly, Weingarten violations do notfit into the category of cases where a make-wholeremedy traditionally is necessary and appropri-ate.12Similarly, any attempt to fit Weingarten viola-tions into the 'Fibreboard line of cases that permit amake-whole remedy when the loss of employmentstems directly from an unfair labor practice is una-vailing. In Fibreboard and cases that properly applyits doctrine (see fn. 10, supra), the reason for thedischarge is itself an unfair labor practice: By con-trast, in Weingarten Cases, the reason for the .dis-charge is not an unfair labor practice, but sometype of employee misconduct. In short, theresimply is not a sufficient nexus between the unfairlabor practice committed (denial of representationat an investigatory interview) and the reason forthe discharge (perceived misconduct) to justify amake-whole remedy.' 3Accordingly, we are compelled to conclude thatWeingarten cases fall into the categorY of caseswhere a make-whole remedy is precluded by oper-ation of Section 10(c). Thus, when an employee isdischarged or disciplined for cause," that employ-ee will not be entitled to reinstatement and back-pay simply because his or her Weingarten rightswere violated.In addition to the remedial restrictions imposedby ,Section 10(c), we must recognize other limita-12 A make-whole remedy can be appropriate in a Weingarten setting if,but only if, an employee is discharged or disciplined for asserting theright to representation See. e g, Garment Workers ILGWU v QualityMfg Co. 420 U S 276 (1975) In such circumstances, the employee's em-ployment status is adversely affected because the employee engaged inprotected concerted activity We will continue to apply our traditionalmake-whole remedy in 'such cases13 As the court stated in Montgomery Ward & Co r NLRB, 664 F 2d1095, 1097 (8th Cir 1981), when confronted with the claim that the dis-charge of employees for theft stemmed from the employer's denial oftheir Weingarten rights "[The employees effected their own dischargefor stealing and the [Weingarten] violation was simply incidental to theinvestigation which preceded the firing"14 We emphasize again that the Board will not seek to determinewhether the asserted "cause" for the discharge was good cause or Justcause The extent of our authorized inquiry is whether or not the em-ployee was discharged for union or other protected concerted activity orwhether the reason for the discharge was, Itself, an unfair labor practiceSee fn 8, suprations placed on our authority by the Act. Thus, theBoard may not order punitive remedies. CarpentersLocal 60 (Mechanical Handling) v. NLRB, 365 U.S.651, 655 (1961). Nor should our remedies serve as awindfall to employees or employers. Service Roof-ing Co.,- 200 NLRB 1015, 1017 (1972). Yet these areprecisely the results of this Board's previous impo-sitions of make-whole remedies for Weingarten vio-lations. In those cases; employers had dischargedemployees for reasons wholly. independent of anyunfair labor practice, yet were required to reinstatethem with full backpay.Even if this Board were not bound by the ,vari-ous remedial limitations discussed above, we wouldfind a make-whole remedy in Weingarten cases in-appropriate because we believe that past Board de-cisions have exceeded the intended scope and limi-tations found in the Supreme Court's Weingartendecision. What began as a limited protection of em-ployees and a potential guide to management inconducting fair and expeditious investigations ofemployee misconduct has become a labyrinth ofrules and procedures analogous to the law of crimi-nal procedure. -As Member Hunter stated in a relat-ed context, the Board's expansionist policies in theWeingarten field have served "to encourage thetransformation of investigatory, interviews into for-malized adversary proceedings, a result the Su-preme Court clearly wished to avoid." 5.We believe that the expansionist approach toWeingarten, including make-whole remedies, hasserved to assure that the adversarial nature andcomplexity of the investigatory process would in-crease until employers are tempted to forgo inter-views altogether. We believe that, in the long run,our refusal to grant make-whole remedies for Wein-garten violations will serve the interests of theentire labor-management community.In summary, we hold that we are without au-thority to order reinstatement and backpay as aremedy for a Weingarten violation. Accordingly,Kraft Foods, supra, and its progeny are herebyoverruled to the extent inconsistent with this Sup-plemental Decision and Order.Finally, applying these principles to the instantcase, we find that a make-whole remedy forElmore is inappropriate. As indicated above, theonly violation committed by the Respondent was aWeingarten violation. The record does not establishthat Elmore was discharged for asserting his Wein-garten rights at the interview. On the contrary, it isundisputed that Elmore was discharged for whatthe Respondent determined to be a "refusal to per-" Materials Research Corp, 262 NLRB 1010, 1021 (1982) (MemberHunter concurring and dissenting) 224DECISIONS OF NATIONAL LABOR RELA [IONS BOARDform assigned , work." It -is also clear that thereason for his discharge was not, itself, an unfairlabor practice. Thus, since Elmore was discharged"for cause" within the meaning of Section 10(c),the Board is without authority to require his rein-statement or the payment to him of any backpay.Accordingly, we shall vacate the Board's originalOrder and direct the Respondent to cease anddesist from its unlawful activity and take other -ap-propriate remedial action.ORDERThe National Labor Relations' Board orders thatthe Respondent, Taracorp -Industries, a Division ofTaracorp, Inc., Granite City, Illinois, its officers,agents, successors, and assigns, shall1. Cease and desistlrom(a)Depriving any employee of his right to unionrepresentation at an investigatory interview whichthe employee 'reasonably believes might result indisciplinary action.(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following 'affirmative action designedto effectuate the policies of the Act.(a)Post 'at its Granite City, Illinois plant, copiesof the attached notice marked' "Appenclix."6Copies-of the notice, on forms provided by the Re-gional Director for Region 14, after being signedby the Respondent's authorized representative,shall be -posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the Board's Orderreported at 257 NLRB 463 is vacated.IT IS FURTHER ORDERED that in all other re-spects the complaint is dismissed.MEMBER ZIMMERMAN, concurring.I join my colleagues in overruling Kraft Foods,despite my earlier approval of the remedy pre-sciibed in that case for violations of the Weingarten16 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"rule.' As my colleagues point out, the courts of ap-peals have consistently refused enforcement ofBoard decisions imposing a make-whole remedyfor a Weingarten violation where employees wereclearly discharged for cause and not for attemptingto assert their Weingarten rights.The Eighth Circuit in a decision rendered priorto Kraft Foods, refused to enforce the Board'sorder requiring a make-whole remedy in a casewhere employees, whose Weingarten rights hadbeen violated, were discharged for participation ina fight which' stopped the production line. NLRBv. Potter Electrical Signal Co., 600 F.2d 120 (8thCir. 1979). There, the court acknowledged theBoard's broad authority to restore the status quo toremedy violations effectively, but held that wherethe discharges were the result of employees' mis-conduct Section 10(c) barred the Board from im-posing a make-whole remedy. Despite the subse-quent issuance of Kraft Foods, where the Board setforth a new standard for determining the proprietyof a make-whole remedy-in the Weingarten context,the courts of appeals continued to reject theBoard's analysis and relied instead on the 10(c) ar-gument espoused by the Eighth Circuit in thePotter Electrical decision.2 Upon reviewing thesedecisions, I am persuaded that the initial approachof the Eighth Circuit in Potter Electrical is correct.I therefore join my colleagues in concluding thatmake-whole relief in the context of a Weingartenviolation is contrary to the specific remedial re-striction contained in Section 10(c) of the Act.3Accordingly, I concur in overruling Kraft Foodsand its progeny.See, e g, Chromalloy American Corp, 263 NLRB 244 (1982)_ 2 See, e g , Pacific Telephone & Telegraph Co v NLRB, 711 F 2d 134(9th Or 1983), Montgomery Ward & Co v NLRB. 664 F 2d 1095 (8thOr 1981), General Motors Corp v NLRB, 674 F 2d 576 (6th Cu' 1982)3 Unlike my colleagues, I do not find that past Board decisions such asMaterials Research Corp, 262 NLRB 1010 (1982), have exceeded the in-tended scope and limitations of the Supreme Court's Weingarten deci-sions Accordingly, I do not Join in that aspect of their opinion whichholds that make-whole relief for Weingarten violations, independent ofthe restrictions of Sec 10(c), "constitutes bad policy"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT deprive any employee of his orher right to union representation at an investiga- TARACORP. INC225tory interview which the employee reasonably becise of the rights guaranteed you by Section .7 oflieves may result in disciplinary action..the Act.WE WILL NOT in any like or related manner• ,interfere with, restrain, or coerce you in the exer-TARACORP INDUSTRIES, A DIVISIONOF TARACORP, INC.